I concur in the result reached in the majority opinion as the evidence was insufficient to sustain libellant's charge of indignities to the person, which was the single charge in the libel. But I do not agree that the testimony of libellant that he found respondent in bed with another man on the night of November 15, 1930, was inadmissible. In Hexamer v. Hexamer,42 Pa. Super. 226, a divorce on the grounds of cruelty and indignities was refused, although the respondent was guilty of flagrant and shocking misbehavior constituting a long course of conduct. This Court has consistently held, in subsequent decisions, that a wife's affair with another man, in itself, may constitute an indignity, and that conduct by a husband with respect to other women, although not sufficient to support a charge of adultery, may be considered as a form of personal indignity to the wife rendering her condition intolerable and life burdensome. Blansett v. Blansett, 162 Pa. Super. 45,56 A.2d 341; Macormac v. Macormac, 159 Pa. Super. 378,48 A.2d 136; Smith v. Smith, 157 Pa. Super. 582,43 A.2d 371; Lowe v. Lowe, 148 Pa. Super. 439, 25 A.2d 781;Dearth v. Dearth, 141 Pa. Super. 344, 15 A.2d 37. See, also, Wick v. Wick, 352 Pa. 25, 42 A.2d 76; McKrell v.McKrell, 352 Pa. 173, 42 A.2d 609. *Page 384 
Unquestionably, respondent's alleged misconduct in the presence of libellant would constitute an indignity; and the fact that the circumstances indicated adultery does not make libellant's testimony inadmissible on the charge of indignities. By implication the majority opinion holds that the evidence in question, although circumstantial in nature as to adultery, supports the inference that the adulterous act actually was committed with such a high degree of persuasiveness that it becomes equivalent to direct evidence of adulterous intercourse. In this connection the majority opinion says: ". . . the evidence of the incident of November 15, 1930, . . . spells adultery or nothing . . ." I do not think admissibility of evidence and the sufficiency of evidence should be so confused. The degree of persuasiveness of circumstantial evidence cannot be taken as a valid criterion of admissibility. In a divorce case, the court is not in a position to consider the question of sufficiency until all the admissible evidence has been put in the record. In the present case the majority opinion considers the question of sufficiency as a prerequisite to determination of the question of admissibility.
Although I think the questioned testimony of libellant was admissible, I am of the opinion that he has failed to make out a case. To establish the ground of indignities, it is necessary to show a course of conduct over a substantial period of time rendering the condition of the libellant intolerable and his life burdensome. An isolated incident does not establish a course of conduct.
Evidence that does not show such a course of conduct is insufficient to sustain the charge of indignities as alleged in the libel. On the other hand, one act of adultery is sufficient cause for divorce.
Judge DITHRICH joins in this opinion. *Page 385